            Case 7:20-cv-06176-CS Document 7 Filed 12/28/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HIBAH T. LEE,

                                   Plaintiff,

                       -against-
                                                                      20-CV-6176 (CS)
JOHN DOE, ORANGE COUNTY JAIL; JOHN
DOE, ORANGE COUNTY FACILITY                                       ORDER OF SERVICE
(ADMINISTRATION); ANTHONY M. MELE,
CORRECTIONS ADMINISTRATION;
SERGEANT KISZKA, #134,

                                   Defendants.

CATHY SEIBEL, United States District Judge:

        Plaintiff, currently detained in the Orange County Jail, brings this pro se action under 42

U.S.C. § 1983, alleging that Defendants are violating his constitutional rights. By order dated

November 30, 2020, the Court granted Plaintiff’s request to proceed without prepayment of fees,

that is, in forma pauperis (IFP). 1

                                                DISCUSSION

A.      Service on Defendants Anthony M. Mele (Corrections Administrator) and Sergeant
        Kiszka, #134

        Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90


        1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
            Case 7:20-cv-06176-CS Document 7 Filed 12/28/20 Page 2 of 4




days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summonses and complaint until the Court reviewed the complaint and ordered that summonses

be issued. The Court therefore extends the time to serve until 90 days after the date the

summonses are issued. If the complaint is not served within that time, Plaintiff should request an

extension of time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that

it is the plaintiff’s responsibility to request an extension of time for service); see also Murray v.

Pataki, 378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides

the information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendants Anthony M. Mele (Corrections

Administrator) and Sergeant Kiszka, #134 through the U.S. Marshals Service, the Clerk of Court

is instructed to fill out a U.S. Marshals Service Process Receipt and Return form (“USM-285

form”) for each of these Defendants. The Clerk of Court is further instructed to issue summonses

and deliver to the Marshals Service all the paperwork necessary for the Marshals Service to

effect service upon these Defendants.

        Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

B.      John Doe Defendants

        Because Plaintiff does not make any allegations against the John Doe Defendants and

does not supply sufficient information to permit the attorney for or agent of the Doe Defendants

to identify them, the Court declines, at this time, to issue an order under Valentin v. Dinkins, 121

F.3d 72, 76 (2d Cir. 1997) (a pro se litigant is entitled to assistance from the district court in

identifying a defendant), seeking the identities of the John Doe Defendants.

                                                   2
            Case 7:20-cv-06176-CS Document 7 Filed 12/28/20 Page 3 of 4




                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

         The Clerk of Court is further instructed to issues summonses, complete the USM-285

forms with the addresses for Defendants Anthony M. Mele (Corrections Administrator) and

Sergeant Kiszka, #134, and deliver all documents necessary to effect service to the U.S.

Marshals Service.

SO ORDERED.

Dated:     December 28, 2002
           White Plains, New York

                                                                 CATHY SEIBEL
                                                            United States District Judge




                                                   3
Case 7:20-cv-06176-CS Document 7 Filed 12/28/20 Page 4 of 4




          DEFENDANTS AND SERVICE ADDRESSES


  Anthony M. Mele (Corrections Administrator)
  Orange County Jail
  110 Wells Farm Road
  Goshen, New York 10924

  Sergeant Kiszka, #134
  Orange County Jail
  110 Wells Farm Road
  Goshen, New York 10924
